DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Liu et al. (US PG Pub 2013/0177034 A1), Daiber et al. (US PG Pub 2011/0033192 A1), Gao (US PG Pub 2013/0343413 A1), Piazza et al. (US PG Pub 2015/0222090 A1), and Yu (US Patent 9,207,516 B1) are the closest prior art.
Liu discloses a narrow-linewidth tunable external cavity laser (FIG. 2), comprising: a laser gain chip (311, FIG. 2, [0032]), a collimating lens (314, FIG. 2, [0032]), a bandpass filter (317, FIG. 2, wherein 317 may include a band pass filter on its planar surface, [0033] and see claim 9), a tunable filter (316a/316b, FIG. 2, [0033]), and an output cavity surface (an output surface of 316b, FIG. 2) sequentially arranged along an optical path, wherein the laser gain chip comprises a first end surface (a rear facet of 311, FIG. 2) and a second end surface (a front facet of 311, FIG. 2) positioned along the optical path, the first end surface being further away from the collimating lens relative to the second end surface and being coated with a highly reflective film (“The external cavity laser 310 includes a first subassembly including a diode gain chip 311 comprising a Fabry-Perot diode laser with a substantially non-reflective front facet and a highly reflective rear facet,” [0032]), the output cavity surface and the first end surface of the 
Daiber discloses a similar narrow-linewidth tunable external cavity laser (300, FIG. 2) and an end surface of the laser gain chip (311, FIG. 2, [0017]) and an incidence plane of the collimating lens have an angle of inclination (FIG. 2).
Gao discloses the tunable filter is a periodic filter that has a free spectral range (FSR) and a 3 dB peak bandwidth which is less than two times a space between two adjacent laser modes (FWHM or 3 dB peak bandwidth is less than 50 GHz which is less than 2 times FSR wherein a FSR, 25 GHz, is a spacing between adjacent modes, “if the frequency tuning interval of laser output spectrum needs to be 25 GHz, the FSR of the etalon 12 needs to be 25 GHz, and the FWHM (Full width half maximum) of the filtering bandwidth of the tunable filter 8 should be less than 50 GHz,” [0036]).
Piazza generally discloses a band-pass filter may have a pass band within a tuning range of a laser ([0022]).
Yu discloses a passband of filter may be greater than 0.7 FSR (“The etalon cavity is configured such that BPW is larger than 0.7 FSR,” col. 2 lines 31-32).
However, none of the cited prior art discloses or suggests “a passband range of the bandpass filter is the same as a tuning range of the laser, and the passband range of the bandpass filter is greater than one time the FSR of the tunable filter and less than two times the FSR of the tunable filter to suppress laser modes outside the passband range of the bandpass filter” in combination with the rest of the limitations as recited in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YUANDA ZHANG/Primary Examiner, Art Unit 2828